Citation Nr: 1621592	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  12-16 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder.

2.  Entitlement to service connection for a thoracolumbar spine disorder.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

4.  Entitlement to service connection for a bilateral knee disorder.

5.  Entitlement to service connection for narcolepsy also claimed as insomnia.

6.  Entitlement to service connection for chronic sinusitis.

7.  Entitlement to service connection for chronic bronchitis.

8.  Entitlement to service connection for an acquired psychiatric disorder claimed as posttraumatic stress disorder (PTSD), depression or an inability to adapt to society.


9.  Entitlement to service connection for bilateral hearing loss.

10.  Entitlement to service connection for tinnitus.

11.  Entitlement to a nonservice-connected pension.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had honorable active duty service from January 30, 1986 to July 22, 1990.  He also had dishonorable active duty service from July 23, 1990 to August 24, 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in an August 2010 and October 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In March 2016, the Veteran testified before the undersigned Veterans Law Judge.  A hearing transcript has been associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.   
The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At no time during, or prior to, the pendency of the claim does the Veteran have a current diagnosis of a bilateral foot disorder.

2.  At no time during, or prior to, the pendency of the claim does the Veteran have a current diagnosis of a thoracolumbar spine disorder.

3.  At no time during, or prior to, the pendency of the claim does the Veteran have a current diagnosis of GERD.

4.  At no time during, or prior to, the pendency of the claim does the Veteran have a current diagnosis of a bilateral knee disorder.

5.  At no time during, or prior to, the pendency of the claim does the Veteran have a current diagnosis of narcolepsy or insomnia.

6.  At no time during, or prior to, the pendency of the claim does the Veteran have a current diagnosis of chronic sinusitis.

7.  At no time during, or prior to, the pendency of the claim does the Veteran have a current diagnosis of chronic bronchitis.

8.  An acquired psychiatric disorder is not shown to be causally or etiologically related to any disease, injury, or incident in a period of honorable service.

9.  The Veteran did not have honorable active military service during a period of war.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral foot disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  

2.  The criteria for service connection for a thoracolumbar spine disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  

3.  The criteria for service connection for GERD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  

4.  The criteria for service connection for a bilateral knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  

5.  The criteria for service connection for narcolepsy, also claimed as insomnia, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R.    §§ 3.102, 3.303, 3.307, 3.309 (2015).  

6.  The criteria for service connection for chronic sinusitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  

7.  The criteria for service connection for chronic bronchitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  

8.  The criteria for service connection for acquired psychiatric disorder claimed as PTSD, depression or an inability to adapt to society, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.12, 3.102, 3.303, 3.307, 3.309 (2015). 
9.  The criteria for basic eligibility for nonservice-connected pension benefits have not been met.  38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.2, 3.3 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

With regard to the claims for service connection, letters dated in April 2010 and August 2010, sent prior to the unfavorable decisions issued in August 2010 and October 2011, advised the Veteran of the information and evidence necessary to substantiate his claims for service connection as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

In connection with the claim for a nonservice-connected pension decided herein, the Veteran has been notified of the reasons for the denial of the claim, and has been afforded the opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any fundamental due process owed the Veteran.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of his claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter). 

In addition, the Veteran has not alleged prejudice with respect to any such notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records, VA outpatient treatment records, and various private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.   A February 2011 letter requested that the Veteran provide the names and addresses of all VA and non-VA healthcare providers who treated him for his claimed disabilities.   However, the Veteran did not complete an appropriate authorization form to allow VA to obtain any additional records or identify any other VA or non-VA providers.  The Board emphasizes that "the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."   Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The Board also notes that no examination was conducted in this case nor is one warranted in conjunction with the service connection claims for a bilateral foot disorder, a thoracolumbar spine disorder, GERD, a bilateral knee disorder, narcolepsy, chronic sinusitis and chronic bronchitis.  In this regard, under 38 U.S.C.A. § 5103A(d), VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim and the claims file contains competent evidence that the claimant has a current disability and indicates that the disability may be associated with the claimant's service.  The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The Board finds that a VA examination and/or opinion is not necessary with respect to the claims for service connection for a bilateral foot disorder, a thoracolumbar spine disorder, GERD, a bilateral knee disorder, narcolepsy, chronic sinusitis and/or chronic bronchitis decided herein.  The Veteran does not have a current diagnosis related to a bilateral foot disorder, a thoracolumbar spine disorder, GERD, a bilateral knee disorder, narcolepsy, chronic sinusitis and/or chronic bronchitis or any lay or clinical report or documentation of symptoms indicative of a currently manifested condition.  Moreover, the Veteran has not asserted that he had been diagnosed with any such condition, and the medical evidence of record is unremarkable for any present complaints, treatment, or diagnosis referable to the claimed disabilities. Therefore, as there is no evidence of a current diagnosis or persistent or recurrent symptoms of the claimed disabilities, the Board finds that an examination and opinion are not warranted.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159 (c)(4); McLendon, supra; Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (discussing the circumstances when a VA examination and opinion are required). 

With regards to the Veteran's claimed acquired psychiatric disorder, the Board also finds that a VA examination and/or opinion is not necessary.  Specifically, as will be discussed below, there is no indication that such a disorder is related to service beyond the Veteran's conclusory generalized lay statement.  See McLendon, supra. 
In this regard, the Board notes that a mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters, supra.  The Veteran has not alleged a continuity of symptomology.  Moreover, he has not identified an in-service event, injury or disease during a period of honorable service with respect to the claim nor has he provided any argument with regard to the cause of his claimed disorder.  Rather, the Veteran has asserted that he witnessed traumatic events that resulted in his current acquired psychiatric disorder during a period of dishonorable service.  In this regard, the Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010). Therefore, the Board finds that a VA examination and/or opinion is not necessary to decide the claim.

Additionally, in March 2016, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 48 (2010). 

Here, during the March 2016 hearing, the undersigned Veterans Law Judge noted the issues on appeal, which included a claim for nonservice-connected pension as well as service connection for a bilateral foot disorder, a thoracolumbar spine disorder, GERD, a bilateral knee disorder, narcolepsy, chronic sinusitis and chronic bronchitis and an acquired psychiatric disorder.  Also, information was solicited regarding the Veteran's purported in-service injuries, the onset of his symptoms and treatment and his current symptoms.  The Veteran provided argument in support of his claim for nonservice-connected pension.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.   As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Service Connection

A. Pertinent Statutes and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities such as arthritis and psychosis are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A.      §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.   See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

B.  Bilateral Foot Disorder, Thoracolumbar Spine Disorder, GERD, Bilateral Knee Disorder, Narcolepsy, Chronic Sinusitis and Chronic Bronchitis

The Veteran contends that his bilateral foot disorder, thoracolumbar spine disorder, GERD, a bilateral knee disorder, narcolepsy, chronic sinusitis and/or chronic bronchitis are related to his service.  In a March 2016 hearing, the Veteran testified that his feet swell when on his feet for a while, that the bottom of his feet gets sore and that he experienced such foot symptoms at the end of his military career.  He also testified that he experienced back and knee pain and reflux symptoms during service, that he fell asleep when bored and that he suffered from ongoing sore throat and inflammation from the lungs.

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).   The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001). 

In the instant case, the Board notes that the service treatment records reflect assessments of bronchitis in January 1990 and March 1990.  However, the probative evidence of record fails to demonstrate a current diagnosis of bilateral foot disorder, a thoracolumbar spine disorder, GERD, a bilateral knee disorder, narcolepsy, chronic sinusitis and/or chronic bronchitis.  While the Board has also considered the Court's holding in Romanowsky, supra, there is also no probative evidence of a recent diagnosis of this disability prior to the Veteran's claims.  

The Board has considered the Veteran's general allegations that he experienced a bilateral foot disorder, a thoracolumbar spine disorder, GERD, a bilateral knee disorder, narcolepsy, chronic sinusitis and/or chronic bronchitis as a result of service.  In this regard, while he is competent to report having pain or discomfort, the evidentiary record does not reflect that this pain or discomfort has been attributed to any specific disability.  See Sanchez-Benitez, supra (a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted; "pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted").  

In this regard, the Board notes that the Veteran is competent to report his own symptoms or matters within his personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (the Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). 

However, the matters of a medical diagnosis for a disability not capable of lay observation, such as that of issue here, are matters within the province of trained medical professionals.   See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).   Specifically, the diagnosis of a bilateral foot disorder, thoracolumbar spine disorder, GERD, a bilateral knee disorder, narcolepsy, chronic sinusitis and/or chronic bronchitis involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, and requires the administration and interpretation of specialized testing.  In the instant case, there is no suggestion that the Veteran has had any medical training.  Therefore, as the Veteran does not have the appropriate medical training and expertise to competently self-diagnose a bilateral foot disorder, thoracolumbar spine disorder, GERD, a bilateral knee disorder, narcolepsy, chronic sinusitis and/or chronic bronchitis, the lay assertions in this regard have no probative value.  Jandreau, supra at 1377 n.4 ("[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Thus, where, as here, the probative evidence indicates that the Veteran does not have a current diagnosis of a bilateral foot disorder, thoracolumbar spine disorder, GERD, a bilateral knee disorder, narcolepsy, chronic sinusitis and/or chronic bronchitis for the entire appeal period; there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a bilateral foot disorder, a thoracolumbar spine disorder, GERD, a bilateral knee disorder, narcolepsy, chronic sinusitis and/or chronic bronchitis.  As such, that doctrine is not applicable in the instant appeals, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R.        § 3.102; Gilbert, supra. 

C.  Acquired Psychiatric Disorder

The Veteran contends that he suffers from an acquired psychiatric disorder as a result of his service in the Persian Gulf.  During a March 2016 hearing, the Veteran testified about the traumatic events he witnessed while serving in the Persian Gulf.

Service treatment records were negative for complaints, treatments or diagnoses related to any acquired psychiatric disorder.  Service personnel records confirm that the Veteran served in Southwest Asia from September 1990 to March 1991, during his period of dishonorable service.

Post-service treatment records reflect assessments of PTSD and major depressive disorder in a June 2011 VA treatment note.  An August 2009 private treatment note reflects assessments of an adjustment disorder with anxiety and depression.

Based on the evidence of record, the Board finds service connection for an acquired psychiatric disorder is not warranted.  The Veteran's service treatment records are completely silent with respect to treatment for an acquired psychiatric disorder.  
Importantly, the first post-service evidence of an acquired psychiatric disorder related to service is when the Veteran filed his original claim for service connection in June 2009, many years after he was discharged from service.   The Board notes that the passage of several years between discharge from active service and the medical documentation of the claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  In this case, the lack of any lay or medical evidence of related symptoms during or continuing after service preponderates against a finding that he manifested a chronic disability in service and that he experienced continuity of symptomatology thereafter, which preponderates against his claims.   As such, presumptive service connection, to include on the basis of continuity of symptomatology, for psychosis as chronic disease is not warranted in this case.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R.       §§ 3.307, 3.309; Walker, supra.

The Board observes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau, supra; see Buchanan, supra.  Citing Jandreau and Buchanan, the Federal Circuit reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson, supra.

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's acquired psychiatric disorder and any instance of his service to be complex in nature.  Woehlaert, supra. 

Specifically, while the Veteran is competent to describe his current manifestations of an acquired psychiatric disorder, the Board accords his statements regarding the etiology of such disorders little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones, supra.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the determination of etiology of an acquired psychiatric disorder requires the interpretation of results found on physical examination and knowledge of the psychiatric disorder and symptoms associated with a particular diagnosis.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinion of the Veteran is nonprobative evidence.

The Board likewise notes that the Veteran has consistently contended that he suffers from an acquired psychiatric disorder due to traumatic events that occurred while serving in the Persian Gulf war.  However, his service in the Persian Gulf occurred during a period of dishonorable service as determined by an unappealed April 2010 administrative decision.  Therefore, even if the Board was able to find the Veteran's statements concerning his in-service injuries credible, the Veteran's second period of service is considered dishonorable for VA purposes, and compensation based on any disease or injury incurred therein would not be payable.  See 38 C.F.R. § 3.12.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

III.  Nonservice-Connected Pension

The Veteran generally contends that he is entitled to nonservice-connected pension.  In a March 2016 hearing, the Veteran testified that he was unable to work full-time due to his various disabilities.

VA pension benefits shall be paid to wartime veterans who are permanently and totally disabled from nonservice-connected disabilities which are not the result of willful misconduct.  38 U.S.C.A. § 1521(a).  Such benefits have a number of requirements, including that a veteran (1) served in the active military, naval, or air service for 90 days or more during a period of war, (2) is permanently and totally disabled from nonservice- connected disability not due to his/her own willful misconduct; and (3) meets the net worth requirements under 38 C.F.R. § 3.274, and does not have an annual income in excess of the applicable maximum annual pension rate specified in 38 C.F.R. §§ 3.3, 3.23.  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.3(a)(3). 

As to the requirement of wartime service, a veteran meets the service requirements of this section if he or she served in the active military, naval, or air service 1) for ninety days or more during a period of war; 2) during a period of war and was discharged or released from such service for a service-connected disability; 3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or 4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3). 

The term "active military, naval, or air service" includes active duty as well as any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  See 38 C.F.R.            § 3.6(a). 

The term "period of war" for pension purposes means the Mexican Border Period, World War I, World War II, the Korean conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of War by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  38 U.S.C.A. § 1501(4); 38 C.F.R. § 3.2.  Pursuant to 38 C.F.R. § 3.2(f), with regard to the Persian Gulf War, the period begins on August 2, 1990 and continues to the present.

The threshold issue to initially address in a pension case is whether the Veteran had the requisite period of wartime service.  If that issue is answered in the affirmative, the additional issues of permanent and total disability and net worth and income requirements will then be addressed.  However, if the Veteran did not have the requisite wartime service, there is no need to proceed further, or to address any other related issue, in adjudicating a claim for nonservice-connected pension. 

Here, it is undisputed that the Veteran had honorable active duty service from January 30, 1986 to July 22, 1990 and that he had dishonorable active duty service from July 23, 1990 to August 24, 1995.  The period of the Persian Gulf War began on August 2, 1990.  See 38 C.F.R. § 3.2(f).  Hence, as the Veteran did not have war time service for VA pension purposes, the threshold eligibility requirement for nonservice-connected are not met.

The legal authority governing eligibility for VA pension benefits is clear and specific, and the Board is bound by such authority.  As the threshold eligibility requirement for nonservice-connected pension is not met, the Veteran cannot establish entitlement to nonservice-connected pension benefits.  Under these circumstances, the claim on appeal must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Service connection for a bilateral foot disorder is denied.

Service connection for a thoracolumbar spine disorder is denied.

Service connection for GERD is denied.

Service connection for a bilateral knee disorder is denied.

Service connection for narcolepsy, claimed as insomnia, is denied.

Service connection for chronic sinusitis is denied.

Service connection for chronic bronchitis is denied.

Service connection for an acquired psychiatric disorder claimed as posttraumatic stress disorder (PTSD), depression or an inability to adapt to society, is denied.

The claim for nonservice-connected pension is denied.

REMAND

A remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims.   

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon, supra. In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For below noted reasons, the Board finds that a VA examination to determine the nature and etiology of the Veteran's claimed hearing loss and tinnitus is necessary to decide the claims. 

The Veteran generally contends that he suffers from bilateral hearing loss and tinnitus as a result of noise exposure during service.  The Form DD-214 lists the Veteran's military occupational specialty as personnel administration.  Service treatment records are negative for complaints, treatments, or diagnoses related to bilateral hearing loss and tinnitus but do indicate that the Veteran was fitted for ear plugs/sound protection in approximately February 1986, suggesting that he was exposed to acoustic trauma, or at least such exposure was anticipated.  Post-service treatment record indicate that the Veteran was diagnosed with tinnitus in November 2010 and that he had undergone audiology evaluations in November 2010 and April 2011 without specific audiogram results provided.  Given the Veteran's in-service evaluation for hearing protection, the Board finds that in-service noise exposure likely occurred.  The Veteran has not yet been afforded a VA examination to determine the etiology of his claimed hearing loss and tinnitus.  Therefore, on remand, such an examination with an opinion should be obtained.

Finally, on remand, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers who treated him for his claimed disabilities.  Additionally, given the time that will pass during the processing of this remand, any relevant updated VA treatment records should be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the remanded claims.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records dated from September 2011 to the present, should be sought and associated with the claims file.  

2.  After obtaining any outstanding records, schedule the Veteran for a VA audiological evaluation to determine the nature and etiology of any currently manifested bilateral hearing loss and tinnitus.  The electronic record should be made available to the examiner for review.  Any indicated evaluations, studies, and tests should be conducted.  

After examining the Veteran, the examiner should respond to the following:

(A) Identify whether the Veteran currently has bilateral hearing loss and/or tinnitus, or has had such a diagnosis at any time during the pendency of his August 2010 claim. 

The audiological examiner should obtain the Veteran's auditory thresholds at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, as well as speech recognition scores based on the Maryland CNC tests to determine whether the Veteran has impaired hearing pursuant to 38 C.F.R. § 3.385. 

(B) With respect to any diagnosed bilateral hearing loss and tinnitus, the examiner should determine whether it is at least as likely as not (a 50% or higher degree of probability) that any current hearing loss and/or tinnitus are related to acoustic trauma during active duty service, specifically exposure to aircraft and tanks. 

(C) The examiner should also offer an opinion as to whether the Veteran had bilateral hearing loss and/or tinnitus within one year of his service discharge (i.e., by August 1996) and if so, describe the manifestations.

In offering such opinion, the examiner should consider the Veteran's statements regarding the incurrence of his bilateral hearing loss and tinnitus.  The examiner should provide a complete rationale for all opinions and conclusions reached.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


